Exhibit 10.1


CARDINAL HEALTH, INC.
SENIOR EXECUTIVE SEVERANCE PLAN
ARTICLE I
PURPOSE
The purpose of this Senior Executive Severance Plan (this “Plan”) is to provide
severance benefits to certain eligible employees of Cardinal Health, Inc., an
Ohio corporation (the “Company”), and its Affiliates, who experience a
Qualifying Termination under the conditions described in this Plan. Capitalized
terms used herein without definition shall have the meanings ascribed to such
terms in Article II.
ARTICLE II
DEFINITIONS
As used herein the following words and phrases shall have the following
respective meanings (unless the context clearly indicates otherwise):
“Accounting Firm” means a nationally recognized certified public accounting firm
or other professional organization that is a certified public accounting firm
recognized as an expert in determinations and calculations for purposes of
Section 280G of the Code that is selected by the Company prior to a Change of
Control for purposes of making the applicable determinations hereunder, which
firm shall not, without the applicable Participant’s consent, be a firm serving
as accountant or auditor for the Person effecting the Change of Control.
“Accrued Obligations” means, with respect to a Participant’s Termination of
Employment, (a) such Participant’s base salary through the Termination Date;
(b) reimbursement for legitimate business expenses accrued during the period
that such Participant was employed with the Company and its Affiliates; (c) any
accrued but unused paid time off to the extent not theretofore paid; and
(d) vested employee benefits accrued through the Termination Date in accordance
with applicable law or the governing plan rules.
“Actual Annual Bonus” means, with respect to a Participant, the actual annual
bonus to which such Participant would have been entitled for the fiscal year in
which the Termination Date occurs had he or she not incurred a Qualifying
Termination.
“Administrator” means the Committee or such other committee of the Board as
selected by the Board.
“Affiliate” means any Subsidiary or other entity that is directly or indirectly
controlled by the Company or any entity in which the Company has a significant
ownership interest as determined by the Administrator.
“Annual Base Salary” means, with respect to a Participant, the annual rate of
base salary in effect for such Participant as of such Participant’s Termination
Date (without giving effect to any reduction resulting in a Termination for Good
Reason).




--------------------------------------------------------------------------------




“Board” means the Board of Directors of the Company.
“Business Combination” has the meaning set forth in the definition of Change of
Control.
“Change of Control” means the occurrence of any of the following:
(a)    the acquisition by any Person of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either
(i) the then-outstanding Common Shares of the Company (the “Outstanding Company
Common Shares”), or (ii) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
Directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions do not
constitute a Change of Control: (A) any acquisition directly from the Company or
any corporation controlled by the Company; (B) any acquisition by the Company or
any corporation controlled by the Company; (C) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company; or (D) any acquisition by any corporation
that is a Non-Control Acquisition;
(b)    during any period of two consecutive years, individuals who, as of the
beginning of such two-year period, constitute the Board of the Company (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board of the Company; provided, however, that any individual becoming a Director
subsequent to the beginning of such two-year period whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the Directors then comprising the Incumbent Board will be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;
(c)    consummation of a reorganization, merger, or consolidation or sale or
other disposition of all or substantially all of the assets of the Company or
the acquisition by the Company of assets or shares of another corporation (a
“Business Combination”), unless, such Business Combination is a Non-Control
Acquisition; or
(d)    approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
“Change of Control Period” means the two-year period commencing upon the
occurrence of a Change of Control.
“COBRA” means the U.S. Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended.
“COBRA Period” means, with respect to a Participant, the lesser of (a) the
Severance Period or COC Severance Period, as applicable, and (b) the 18-month
period following the Termination Date.


-2-

--------------------------------------------------------------------------------




“COBRA Reimbursement” has the meaning set forth in Section 5.1(d).
“COC Multiple” means, with respect to any Participant, a whole or fractional
number so designated for such Participant in Annex A hereto.
“COC Severance Payment” has the meaning set forth in Section 5.2(b).
“COC Severance Period” means, with respect to a Participant, a number of months
equal to the product of (a) 12 months and (b) such Participant’s COC Multiple.
“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.
“Committee” means the Human Resources and Compensation Committee of the Board.
“Common Shares” means the common shares, without par value, of the Company.
“Company” has the meaning set forth in Article I and in Section 8.1.
“Company Group” means, collectively, the Company and its Affiliates.
“Competitor” means any individual or business that competes with the products or
services provided by a member of the Company Group for which a Participant had
business responsibilities within 24 months prior to Termination of Employment or
about which a Participant obtained Confidential Information.
“Confidential Information” has the meaning set forth in Section 6.2.
“Delayed Payment Date” has the meaning set forth in Section 8.10(c).
“Director” means a member of the Board.
“Disaffiliation” means an Affiliate’s ceasing to be an Affiliate for any reason
(including, without limitation, as a result of a public offering, or a spinoff
or sale by the Company, of the stock of the Affiliate) or a sale of a division
of the Company and its Affiliates (including, without limitation, a sale of
assets).
“Effective Date” has the meaning set forth in Article III.
“Eligible Employee” means an Employee employed in the United States who is
designated within one of the employee classification categories specified on
Annex A hereto, excluding any such Employee who (a) is covered under any
collective bargaining agreement or (b) as of the Effective Date, is party to any
individual employment, severance, or similar agreement with the Company or any
of its Affiliates that provides for severance benefits.
“Employee” means a regular, active employee of any member of the Company Group.
For any and all purposes under this Plan, the term “Employee” does not include
an individual hired as an independent contractor, leased employee, consultant,
or an individual otherwise


-3-

--------------------------------------------------------------------------------




designated by the Administrator at the time of hire as not eligible to
participate in or receive benefits under this Plan or not on the payroll, even
if such ineligible person is subsequently determined to be a common law employee
of a member of the Company Group or otherwise an employee by any governmental or
judicial authority.
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto.
“Executive Officers” means, as of any particular time, Eligible Employees who
are designated as “executive officers” (within the meaning of Rule 3b-7
promulgated under the Exchange Act) of the Company as of such time.
“Incumbent Board” has the meaning set forth in the definition of Change of
Control.
“Independent Administrator” has the meaning set forth in Section 7.1.
“Multiple” means, with respect to any Participant, a whole or fractional number
so designated for such Participant in Annex A hereto.
“Net After-Tax Receipt” means the present value (as determined in accordance
with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a Payment net of
all taxes imposed on the Participant with respect thereto under Sections 1 and
4999 of the Code and under applicable state and local laws, determined by
applying the highest marginal rate under Section 1 of the Code and under state
and local laws that applied to the Participant’s taxable income for the
immediately preceding taxable year, or such other rate(s) as the Accounting Firm
determines to be likely to apply to the Participant in the relevant tax year(s).
“Non-Control Acquisition” means a Business Combination in which (a) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Shares and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of, respectively, the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Shares and Outstanding Company
Voting Securities, as the case may be; (b) no Person (excluding any employee
benefit plan (or related trust) of the Company or such corporation resulting
from such Business Combination) beneficially owns, directly or indirectly, 30%
or more of, respectively, the then-outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the then-outstanding voting securities of such corporation, except to
the extent that such ownership existed prior to the Business Combination
(including any ownership that existed in the Company or the company being
acquired, if any); and (c) at least a majority of the members of the board of
directors of the corporation resulting


-4-

--------------------------------------------------------------------------------




from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination.
“Outstanding Company Common Shares” has the meaning set forth in the definition
of Change of Control.
“Outstanding Company Voting Securities” has the meaning set forth in the
definition of Change of Control.
“Parachute Value” of a Payment means the present value as of the date of the
change of control for purposes of Section 280G of the Code of the portion of
such Payment that constitutes a “parachute payment” under Section 280G(b)(2) of
the Code, as determined by the Accounting Firm for purposes of determining
whether and to what extent the excise tax under Section 4999 of the Code will
apply to such Payment.
“Participant” means any Eligible Employee who incurs a Qualifying Termination
and thereby becomes eligible for Severance Benefits under this Plan.
“Payment” means any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) to or for the benefit of
the Participant, whether paid or payable pursuant to this Plan or otherwise.
“Person” means any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act).
“Plan” has the meaning set forth in Article I.
“Plan Payments” has the meaning set forth in Section 5.5(a).
“Prior-Year Annual Bonus” means, with respect to a Participant, an amount, if
any, equal to the annual bonus earned by the Participant for the fiscal year
immediately preceding the fiscal year in which the Termination Date occurs that
remains unpaid as of the Termination Date.
“Prorated Annual Bonus” means, with respect to a Participant, the product of
(a) such Participant’s Actual Annual Bonus (or, if the applicable Qualifying
Termination occurs during the Change of Control Period, the greater of such
Participant’s Actual Annual Bonus and Target Annual Bonus) and (b) a fraction,
the numerator of which is the number of days elapsed in the fiscal year of the
Company in which the Termination Date occurs and the denominator of which is the
total number of days in such fiscal year.
“Qualifying Termination” means, with respect to an Eligible Employee, (a) a
Termination of Employment by the Company and/or its Affiliates (including any
successors thereto as described in Section 8.1) other than a Termination for
Cause or (b) during the Change of Control Period, a Termination for Good Reason.
“Release” has the meaning set forth in Section 4.2.


-5-

--------------------------------------------------------------------------------




“Restricted Period” means, with respect to a Participant, a number of years
following such Participant’s Termination Date as designated for such Participant
in Annex A hereto.
“Restricted Territory” means, with respect to a Participant, (a) if such
Participant’s responsibilities to the Company Group during the 24-month period
immediately preceding the Termination Date were limited to a specific territory
or territories within or outside the United States, then such specific territory
or territories; and (b) otherwise, the United States.
“Safe Harbor Amount” means 2.99 times the Participant’s “base amount,” within
the meaning of Section 280G(b)(3) of the Code.
“Severance Benefits” means the amounts and benefits payable or required to be
provided in accordance with Section 5.1 or 5.2, as applicable, excluding Accrued
Obligations.
“Severance Payment” has the meaning set forth in Section 5.1(b).
“Severance Period” means, with respect to a Participant, a number of months
equal to the product of (a) 12 months and (b) such Participant’s Multiple.
“Subsidiary” means any company (other than the Company) in an unbroken chain of
companies beginning with the Company; provided that each company in the unbroken
chain (other than the Company) owns, at the time of determination, stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other companies in such chain.
“Target Annual Bonus” means, with respect to a Participant, the target annual
incentive payment for which such Participant is eligible in respect of the
fiscal year in which the Termination Date occurs (without giving effect to any
reduction resulting in a Termination for Good Reason).
“Termination Date” means, with respect to an Eligible Employee, the date on
which such Eligible Employee incurs a Termination of Employment for any reason.
“Termination for Cause” means a Termination of Employment on account of (a) the
willful and continued failure of the Eligible Employee to perform substantially
the Eligible Employee’s duties with any member of the Company Group (other than
any such failure resulting from incapacity due to physical or mental illness),
after a written demand for substantial performance is delivered to the Eligible
Employee by the Administrator or its representative, which specifically
identifies the manner in which the Administrator believes that the Eligible
Employee has not substantially performed the Eligible Employee’s duties; (b) the
willful engaging by the Eligible Employee in illegal conduct or gross misconduct
that is materially and demonstrably injurious to any member of the Company
Group; (c) the Eligible Employee’s conviction of, or plea of guilty or nolo
contendere to, a felony or any crime involving dishonesty or moral turpitude; or
(d) the Eligible Employee’s material breach of any restrictive covenant in favor
of the Company Group by which such Eligible Employee is bound. For purposes of
the immediately preceding sentence, no act, or failure to act, on the part of an


-6-

--------------------------------------------------------------------------------




Eligible Employee shall be considered “willful” unless it is done, or omitted to
be done, by the Eligible Employee in bad faith or without reasonable belief that
the Eligible Employee’s action or omission was in the best interests of the
Company Group. Any act, or failure to act, based upon (i) authority given
pursuant to a resolution duly adopted by the Board or, if the Company is not the
ultimate parent corporation of the Company Group and is not publicly traded, the
board of directors of the ultimate parent of the Company (the “Applicable
Board”), (ii) the instructions of the Chief Executive Officer of the Company (in
the case of any Eligible Employee other than the Chief Executive Officer of the
Company) or a senior officer of the Company, or (iii) the advice of counsel for
the Company shall be conclusively presumed to be done, or omitted to be done, by
the Eligible Employee in good faith and in the best interests of the Company
Group. During the Change of Control Period, a Termination of Employment shall
not be deemed to be a Termination for Cause unless and until there shall have
been delivered to the Eligible Employee a copy of a resolution duly adopted by
the affirmative vote of not less than a majority of the entire membership of the
Applicable Board (excluding the Eligible Employee, if the Eligible Employee is a
member of the Applicable Board) at a meeting of the Applicable Board called and
held for such purpose (after reasonable notice is provided to the Eligible
Employee and the Eligible Employee is given an opportunity, together with
counsel for the Eligible Employee, to be heard before the Applicable Board),
finding that, in the good-faith opinion of the Applicable Board, the Eligible
Employee is guilty of the conduct described in clause (a), (b), or (d) above.
“Termination for Good Reason” means a Termination of Employment by an Eligible
Employee on account of any of the following (absent written consent of the
Eligible Employee): (a) a material reduction in the Eligible Employee’s total
compensation; (b) a material reduction in the Eligible Employee’s annual or
long-term incentive opportunities (including a material adverse change in the
method of calculating the Eligible Employee’s annual or long-term incentives);
(c) the assignment to the Eligible Employee of any duties materially
inconsistent in any respect with the Eligible Employee’s position (including
status, offices, titles, and reporting requirements), authority, duties, or
responsibilities, or any other action by the Company that results in a material
diminution in such position, authority, duties, or responsibilities, excluding
for this purpose any action not taken in bad faith and that is remedied by the
Company promptly after receipt of notice thereof given by the Eligible Employee;
or (d) a relocation of more than 50 miles from the Eligible Employee’s office or
location, except for travel reasonably required in the performance of the
Eligible Employee’s responsibilities; provided that, in each case, (i) the
Eligible Employee gives notice to the Company or its Affiliates of any event or
condition that gives rise to Termination for Good Reason hereunder within
90 days following the date of any such event or condition, and (ii) the Company
and its Affiliates fail to cure such event or condition within 30 days following
the receipt of such notice.
“Termination of Employment” means an Eligible Employee’s termination of
employment with the Company and its Affiliates. Notwithstanding the foregoing,
unless otherwise determined by the Administrator, an Eligible Employee employed
by, or performing services for, an Affiliate, or a division of the Company and
its Affiliates shall not be deemed to have incurred a Termination of Employment
if, as a result of a Disaffiliation, such Affiliate, or division ceases to be an
Affiliate, or division, as the case may be. In addition, temporary absences from


-7-

--------------------------------------------------------------------------------




employment because of illness, vacation, or leave of absence and transfers among
the Company and its Affiliates shall not be considered Terminations of
Employment.
ARTICLE III
EFFECTIVENESS
This Plan shall become effective as of October 1, 2018 (the “Effective Date”).
ARTICLE IV
ELIGIBILITY
4.1    Participation. Any Eligible Employee who incurs a Qualifying Termination
and who satisfies the conditions set forth in Section 4.2 shall be eligible to
receive the Severance Benefits set forth in Section 5.1 or 5.2, as applicable.
4.2    Release of Claims. An Eligible Employee’s right to receive the Severance
Benefits pursuant to Section 5.1 or 5.2, as applicable, shall be subject to
(a) such Eligible Employee’s execution and delivery to the Company not later
than 45 days following such Eligible Employee’s Termination Date of a general
release of claims (a “Release”) in favor of the Company Group in substantially
the form attached hereto as Annex B and (b) such Release becoming irrevocable in
accordance with its terms.
ARTICLE V
SEVERANCE BENEFITS
5.1    Prior to a Change of Control or Following the Change of Control Period.
If the Participant incurs a Qualifying Termination prior to a Change of Control
or following the Change of Control Period, then the Participant shall, subject
to Sections 4.2 and 6.1 (in each case, other than with respect to the Accrued
Obligations), be entitled to receive from the Company:
(a)    The Accrued Obligations, which, in the case of clauses (a) through (c) of
such definition, shall be payable in cash in a lump sum within 30 days following
the Termination Date and in the case of clause (d) of such definition, shall be
payable in accordance with applicable law and the terms of the governing plan
rules.
(b)    An amount in cash equal to the product of (i) the Participant’s Multiple
and (ii) the sum of the Participant’s Annual Base Salary and Target Annual Bonus
(the “Severance Payment”), which Severance Payment shall be payable in
substantially equal installments over the applicable Severance Period in
accordance with the Company’s normal payroll practices; provided, however, that
the first such installment shall be paid on the 60th day following the
Termination Date and the first payment shall include any portion of the
Severance Payment that would have otherwise been payable during the period
between the Termination Date and such payment date.


-8-

--------------------------------------------------------------------------------




(c)    The Prorated Annual Bonus, payable in a lump sum in cash on the date on
which the Company otherwise makes cash incentive payments to senior executives
for the fiscal year in which the Termination Date occurs (other than any portion
of such Prorated Annual Bonus that was deferred, which portion shall instead be
paid in accordance with the applicable deferral arrangement and any election
thereunder).
(d)    The Prior-Year Annual Bonus (if any), payable in a lump sum in cash on
the date on which the Company otherwise makes cash incentive payments to senior
executives for the fiscal year for which the Prior-Year Annual Bonus was earned
(other than any portion of such Prior-Year Annual Bonus that was deferred, which
portion shall instead be paid in accordance with the applicable deferral
arrangement and any election thereunder).
(e)    If the Participant timely elects COBRA coverage, then reimbursement for
the cost of health insurance continuation coverage under COBRA in excess of the
cost that Employees are required to pay for health insurance benefits under the
plan in which the Participant was eligible to participate as of the Termination
Date (the “COBRA Reimbursement”) until the earlier of (i) the end of the COBRA
Period and (ii) the date on which the Participant obtains alternative insurance
coverage; provided that the first such reimbursement payment shall be paid on
the 60th day following the Termination Date and the first payment shall include
any portion of the COBRA Reimbursement that would have otherwise been payable
during the period between the Termination Date and such payment date.
5.2    During the Change of Control Period. If the Participant incurs a
Qualifying Termination during the Change of Control Period, then the Participant
shall, subject to Sections 4.2 and 6.1 (in each case, other than with respect to
the Accrued Obligations), be entitled to receive from the Company:
(a)    The Accrued Obligations, payable as set forth in Section 5.1(a).
(b)    An amount in cash equal to the product of (i) the Participant’s COC
Multiple and (ii) the sum of the Participant’s Annual Base Salary and Target
Annual Bonus (the “COC Severance Payment”), which COC Severance Payment shall be
payable in cash in a lump sum on the 60th day following the Termination Date
(or, if the applicable Change of Control does not constitute a “change in
control event” (within the meaning of Section 409A of the Code), then the COC
Severance Payment shall be payable in accordance with the schedule set forth in
Section 5.1(b)).
(c)    The Prorated Annual Bonus, payable as set forth in Section 5.1(c).
(d)    The Prior-Year Annual Bonus (if any), payable as set forth in
Section 5.1(d).
(e)    If the Participant timely elects COBRA coverage, then the COBRA
Reimbursements until the earlier of (i) the end of the COBRA Period and (ii) the
date on which the Participant obtains alternative insurance coverage; provided
that the first such reimbursement payment shall be paid on the 60th day
following the Termination Date and the first payment shall


-9-

--------------------------------------------------------------------------------




include any portion of the COBRA Reimbursement that would have otherwise been
payable during the period between the Termination Date and such payment date.
5.3    No Offset; No Mitigation. The Company’s obligation to make the payments
provided for in this Plan and otherwise to perform its obligations hereunder
shall not be affected by any setoff, counterclaim, recoupment, defense, or other
claim, right, or action that the Company or any Affiliate may have against a
Participant or any other Person. In no event shall a Participant be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Participant under any of the provisions of this Plan, and
such amounts shall not be reduced whether or not the Participant obtains other
employment.
5.4    No Duplication; Other Benefit Plans. A Participant who experiences a
Qualifying Termination that entitles him or her to the Severance Payments
contemplated by Section 5.1 or 5.2 shall not be entitled to any compensation or
benefits under any other Company severance plan or policy in connection with
such Qualifying Termination. Other than with respect to any such severance plan
or policy, this Plan shall not affect a Participant’s entitlement to
compensation or benefits under any other employee benefit plan or compensatory
arrangement of the Company or its Affiliates, which, in each case, shall be
construed in accordance with its respective terms.
5.5    Certain Reduction in Payments.
(a)    Anything in this Plan to the contrary notwithstanding, in the event the
Accounting Firm shall determine that receipt of all Payments would subject a
Participant to the excise tax under Section 4999 of the Code, the Accounting
Firm shall determine whether to reduce any of the Payments paid or payable
pursuant to this Plan (the “Plan Payments”) so that the Parachute Value of all
Payments, in the aggregate, equals the Safe Harbor Amount. The Plan Payments
shall be so reduced only if the Accounting Firm determines that the Participant
would have a greater Net After-Tax Receipt of aggregate Payments if the Plan
Payments were so reduced. If the Accounting Firm determines that the Participant
would not have a greater Net After-Tax Receipt of aggregate Payments if the Plan
Payments were so reduced, the Participant shall receive all Plan Payments to
which the Participant is entitled hereunder.
(b)    If the Accounting Firm determines that aggregate Plan Payments should be
reduced so that the Parachute Value of all Payments, in the aggregate, equals
the Safe Harbor Amount, the Company shall promptly give the Participant notice
to that effect and a copy of the detailed calculation thereof. All
determinations made by the Accounting Firm under this Section 5.5 shall be
binding upon the Company and the Participant and shall be made as soon as
reasonably practicable and in no event later than 15 business days following the
Termination Date. For purposes of reducing the Plan Payments so that the
Parachute Value of all Payments, in the aggregate, equals the Safe Harbor
Amount, only amounts payable under the Plan (and no other Payments) shall be
reduced. The reduction of the amounts payable hereunder, if applicable, shall be
made by reducing the Plan Payments that are parachute payments in the following
order: (i) cash payments under Section 5.1 or 5.2, as applicable, that do not
constitute deferred compensation within the meaning of Section 409A of the Code,
and (ii) cash payments under Section 5.1 or 5.2, as applicable, that do
constitute deferred compensation, in each case,


-10-

--------------------------------------------------------------------------------




beginning with the payments or benefits that are to be paid or provided the
farthest in time from the Termination Date. All reasonable fees and expenses of
the Accounting Firm shall be borne solely by the Company.
(c)    To the extent requested by the Participant, the Company shall cooperate
with the Participant in good faith in valuing, and the Accounting Firm shall
take into account the value of, services provided or to be provided by the
Participant (including, without limitation, the Participant’s agreeing to
refrain from performing services pursuant to a covenant not to compete or
similar covenant, before, on, or after the date of a change in ownership or
control of the Company (within the meaning of Treas. Regs. § 1.280G-1,
Q&A-2(b)), such that payments in respect of such services may be considered
reasonable compensation within the meaning of Treas. Regs. § 1.280G-1, Q&A-9 and
Q&A-40 to Q&A-44, and/or exempt from the definition of the term “parachute
payment” (within the meaning of Treas. Regs. § 1.280G-1, Q&A-2(a) in accordance
with Treas. Regs. § 1.280G-1, Q&A-5(a)).
5.6    Legal Fees. With respect to any Participants who are Executive Officers
as of immediately prior to the Change of Control, the Company agrees to pay as
incurred (within 10 days following the Company’s receipt of an invoice from any
such Participant), at any time from a Change of Control through the
Participant’s remaining lifetime (or, if longer, through the 20th anniversary of
the Change of Control) to the full extent permitted by law, all legal fees and
expenses that such Participant may reasonably incur as a result of any contest
by the Company, any Affiliate, such Participant, or others of the validity or
enforceability of, or liability under, any provision of this Plan or any
guarantee of performance thereof (including as a result of any contest by the
Participant about the entitlement to or amount of any payment pursuant to this
Plan), plus, in each case, interest on any delayed payment at the applicable
federal rate provided for under Section 7872(f)(2)(A) of the Code based on the
rate in effect for the month in which such legal fees and expenses were
incurred.
ARTICLE VI
RESTRICTIVE COVENANTS
6.1    General. A Participant’s right to receive the Severance Benefits pursuant
to Section 5.1 or 5.2, as applicable, shall be subject to the Participant’s
continued compliance with the covenants set forth in this Article VI.
6.2    Confidential Information. Each Participant shall hold in a fiduciary
capacity for the benefit of the Company Group, all secret or confidential
information, knowledge, or data relating to the Company Group and its businesses
(including, without limitation, any proprietary and not publicly available
information concerning any processes, methods, trade secrets, research secret
data, costs, names of users or purchasers of their respective products or
services, business methods, operating procedures or programs, or methods of
promotion and sale) that such Participant has obtained or obtains during such
Participant’s employment by the Company Group and that is not public knowledge
(other than as a result of the Participant’s violation of this Section 6.2)
(“Confidential Information”). For the purpose of this Section 6.2, information
shall not be deemed to be publicly available merely because it is embraced by
general disclosures or because individual features or combinations thereof are
publicly available. No Participant shall


-11-

--------------------------------------------------------------------------------




communicate, divulge, or disseminate Confidential Information at any time during
or after such Participant’s employment with the Company Group, except with prior
written consent of the applicable Company Group company, or as otherwise
required by law or legal process. All records, files, memoranda, reports,
customer lists, drawings, plans, documents, and the like that the Participant
uses, prepares, or comes into contact with during the course of the
Participant’s employment shall remain the sole property of the Company and/or
the Company Group, as applicable, and shall be turned over to the applicable
Company Group company upon the Participant’s Termination of Employment.
6.3    Nonsolicitation of Employees. No Participant shall, at any time during
the applicable Restricted Period, without the prior written consent of the
Company, engage in the following conduct: (a) directly or indirectly, including,
without limitation, via social media or professional networking services,
contact, solicit, recruit, or employ (whether as an employee, officer, director,
agent, consultant, or independent contractor) any person who was or is at any
time during the previous 12 months an employee, representative, officer, or
director of the Company Group; or (b) take any action to encourage or induce any
employee, representative, officer, or director of the Company Group to cease
their relationship with the Company Group for any reason. The recruitment of
employees within or for the Company Group shall not constitute a breach of this
Section 6.3.
6.4    Nonsolicitation of Business. No Participant shall, at any time during the
applicable Restricted Period, either directly or indirectly or as an officer,
agent, employee, partner, consultant, or director of any other company,
partnership, or entity solicit, service, or accept on behalf of any competitor
of the Company Group the business of (a) any customer of the Company Group at
the time of the Participant’s Termination Date, or (b) any potential customer of
the Company Group that the Participant knew to be an identified, prospective
purchaser of services or products of the Company Group.
6.5    Noncompetition. No Participant shall, at any time during the applicable
Restricted Period, accept employment with, or directly or indirectly provide
services to, a Competitor in the applicable Restricted Territory.
6.6    Nondisparagement. Each Participant shall at all times refrain from taking
action or making statements, written or oral, that (a) denigrates, disparages,
or defames the goodwill or reputation of any member of the Company Group or any
of such member’s directors, officers, securityholders, partners, agents, or
employees, or (b) are intended to, or may be reasonably expected to, adversely
affect the morale of Employees. Each Participant further agrees not to make any
negative statements to third parties relating to the Participant’s employment or
any aspect of the businesses of the Company Group and not to make any negative
statements to third parties about any member of the Company Group or such
member’s directors, officers, securityholders, partners, agents, or employees,
except as may be required by a court or government body. Each Participant
further agrees not to make any statements to third parties about the
circumstances of the termination of the Participant’s employment with the
Company Group, except as may be required by applicable law (or in response to a
statement by the other


-12-

--------------------------------------------------------------------------------




party in violation of this sentence). This Section 6.6 shall cease to apply upon
the occurrence of a Change of Control.
6.7    Cooperation. Each Participant agrees that, following such Participant’s
Termination of Employment for any reason, such Participant shall assist and
cooperate with the Company with regard to any matter or project in which the
Participant was involved during the Participant’s employment with the Company
Group, including, but not limited to, any litigation that may be pending or
arise after such Termination of Employment. Each Participant further agrees to
notify the Company at the earliest opportunity of any contact that is made by
any third parties concerning any such matter or project. The Company shall not
unreasonably request such cooperation of a Participant and shall cooperate with
the Participant in scheduling any assistance by the Participant, taking into
account the Participant’s business and personal affairs and shall compensate the
Participant for any lost wages or expenses associated with such cooperation and
assistance. This Section 6.7 shall cease to apply upon the occurrence of a
Change of Control.
6.8    Acknowledgement and Enforcement. Each Participant acknowledges and agrees
that: (a) the purpose of the foregoing covenants is to protect the goodwill,
trade secrets, and other Confidential Information of the Company Group;
(b) because of the nature of the business in which the Company Group is engaged
and because of the nature of the Confidential Information to which the
Participant has access, the Company would suffer irreparable harm and it would
be impractical and excessively difficult to determine the actual damages of the
Company Group if the Participant breached any of the covenants set forth in this
Article VI; and (c) remedies at law (such as monetary damages) for any breach of
the Participant’s obligations under this Article VI would be inadequate. Each
Participant therefore agrees and consents that, if the Participant commits any
breach of a covenant under this Article VI or threatens to commit any such
breach, the Company shall have the right (in addition to, and not in lieu of,
any other right or remedy that may be available to it) to temporary and
permanent injunctive relief from a court of competent jurisdiction, without
posting any bond or other security and without the necessity of proof of actual
damage. If any of the covenants contained in this Article VI is finally held by
a court to be invalid, illegal, or unenforceable (whether in whole or in part),
such covenant shall be deemed modified to the extent, but only to the extent, of
such invalidity, illegality, or unenforceability and the remaining covenants
shall not be affected thereby; provided, however, that, if any of such covenants
is finally held by a court to be invalid, illegal, or unenforceable because it
exceeds the maximum scope and/or duration determined to be acceptable to permit
such provision to be enforceable, such covenant shall be deemed to be modified
to the minimum extent necessary to modify such scope and/or duration to make
such provision enforceable hereunder.
6.9    Similar Covenants in Other Agreements Unaffected. Each Participant
acknowledges that the Participant currently is, or in the future may become,
subject to covenants contained in other agreements (including, but not limited
to, agreements to protect Company assets, confidentiality and business
protection agreements, stock option agreements, performance share unit
agreements, and restricted share unit agreements) that are similar to those
contained in this Article VI. Further, a breach of the covenants contained in
this Article VI may have implications under the terms of such other agreements,
including, but not limited to, a forfeiture


-13-

--------------------------------------------------------------------------------




of equity awards and long-term cash compensation. Each Participant acknowledges
the foregoing and understands that the covenants contained in this Article VI
are in addition to, and not in substitution of, the similar covenants contained
in any such other agreements.
6.10    Whistleblower Rights. Under the federal Defend Trade Secrets Act of
2016, Eligible Employees shall not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret that:
(a) is made (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; (b) is made
to the Eligible Employee’s attorney in relation to a lawsuit for retaliation
against such Eligible Employee for reporting a suspected violation of law; or
(c) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Nothing in this Plan shall
(A) prevent any Eligible Employee from testifying truthfully as required by law,
(B) prohibit or prevent any Eligible Employee from filing a charge with or
participating, testifying, or assisting in any investigation, hearing,
whistleblower proceeding, or other proceeding before any federal, state, or
local government agency (e.g., EEOC, NLRB, SEC, etc.), or (C) prevent any
Eligible Employee from disclosing Confidential Information in confidence to a
federal, state, or local government official for the purpose of reporting or
investigating a suspected violation of law.
ARTICLE VII
ADMINISTRATION
7.1    Administrator. This Plan shall be administered by the Administrator.
Prior to the occurrence of a Change of Control, the Administrator may delegate
its authority under this Plan to an individual or another committee. In
addition, in the event of an impending Change of Control, the Administrator may
appoint a Person (or Persons) independent of the third party effectuating the
Change of Control to be the Administrator effective upon the occurrence of a
Change of Control and such Administrator shall not be removed or modified
following a Change of Control, other than at its own initiative (the
“Independent Administrator”). If the Administrator determines to appoint an
Independent Administrator pursuant to this Section 7.1, the Independent
Administrator shall be entitled to receive reasonable compensation as is
mutually agreed upon between the Administrator and the Independent
Administrator, and all reasonable expenses of the Independent Administrator
shall be paid or reimbursed by the Company upon receipt of proper documentation
by the Company.
7.2    Standard of Review. Except as otherwise provided in this Plan, the
decision of the Administrator (including the Independent Administrator) upon all
matters within the scope of its authority shall be final, conclusive, and
binding on all parties; provided that, in the event that no Independent
Administrator is appointed upon the occurrence of a Change of Control, any
determination by the Administrator of (a) whether a Termination of Employment
constitutes a Termination for Cause or a Termination for Good Reason during the
Change of Control Period or (b) the severance, rights, and benefits due to a
Participant upon a Termination of Employment during the Change of Control Period
shall be subject to de novo review.
7.3    Indemnification. The Administrator, any delegee of the Administrator
permitted under Section 7.1, and the Independent Administrator (if any) shall be
indemnified by the


-14-

--------------------------------------------------------------------------------




Company against personal liability for actions taken in good faith in the
discharge of the Administrator’s or the Independent Administrator’s duties
hereunder.
ARTICLE VIII
MISCELLANEOUS
8.1    Successors. This Plan shall bind any successor of the Company, its
assets, or its businesses (whether direct or indirect, by purchase, merger,
consolidation, or otherwise), in the same manner and to the same extent that the
Company would be obligated under this Plan if no succession had taken place. The
Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation, or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and to honor this Plan in the
same manner and to the same extent that the Company would be required to honor
it if no such succession had taken place, unless such successor succeeds to the
Plan by operation of law. The term “Company,” as used in this Plan, shall mean
the Company as hereinbefore defined and any successor or assignee to the
business or assets which by reason hereof becomes bound by this Plan.
8.2    Amendment, Suspension, and Termination. Prior to a Change of Control or
following the end of the Change of Control Period, this Plan may be amended,
suspended, or terminated by written resolution of the Committee at any time;
provided that no such amendment, suspension, or termination shall affect the
Severance Benefits payable to any Participant who has experienced a Qualifying
Termination prior to such amendment or termination. During the Change of Control
Period, this Plan may not, without the consent of all Eligible Employees, (a) be
amended in any manner that would adversely affect the rights or potential rights
of Eligible Employees, (b) suspended, or (c) terminated.
8.3    Compliance with Law. Notwithstanding anything else contained herein, the
Company shall not be required to make any payment or take any other action
prohibited by law, including, but not limited to, any regulation, directive, or
order of federal or state regulatory authorities.
8.4    Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:
if to the Participant:
At the address most recently on the books and records of the Company.


if to the Company:
Cardinal Health, Inc.
7000 Cardinal Place
Dublin, Ohio 43017
Attention: Chief Legal Officer


-15-

--------------------------------------------------------------------------------




or to such other address as the Company or any Participant shall have furnished
to the other in writing in accordance herewith. Notice and communications shall
be effective when actually received by the addressee.
8.5    Employment Status. This Plan does not constitute a contract of employment
or impose on any Participant, the Company, or any Affiliate of the Company, any
obligation to retain any Participant as an employee.
8.6    Tax Withholding. The Company may withhold from any amounts payable under
this Plan such federal, state, local, or foreign taxes as shall be required to
be withheld pursuant to any applicable law or regulation.
8.7    ERISA Status. This Plan is intended to be an unfunded plan maintained
primarily for the purpose of providing severance benefits for a select group of
management or highly compensated employees, or alternatively, is intended to be
payroll practice plan not requiring an ongoing administrative program for paying
benefits. Consequently, this Plan is not intended to be subject to the Employee
Retirement Income Security Act of 1974, as amended. All payments pursuant to
this Plan shall be made from the general funds of the Company and no special or
separate fund shall be established or other segregation of assets made to assure
payment. No Participant or other Person shall have under any circumstances any
interest in any particular property or assets of the Company as a result of
participating in this Plan. Notwithstanding the foregoing, the Company may (but
shall not be obligated to) create one or more grantor trusts, the assets of
which are subject to the claims of the Company’s creditors, to assist it in
accumulating funds to pay its obligations under this Plan.
8.8    Construction. The invalidity or unenforceability of any provision of this
Plan shall not affect the validity or enforceability of any other provision of
this Plan, which shall remain in full force and effect, and any prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The captions of this
Plan are not part of the provisions hereof and shall have no force or effect.
Neither a Participant’s nor the Company’s failure to insist upon strict
compliance with any provision of this Plan, or the failure to assert any right a
Participant or the Company may have hereunder shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Plan.
8.9    Governing Law. This Plan shall be governed by and construed in accordance
with the laws of the State of Ohio, without reference to principles of conflict
of laws.
8.10    Section 409A of the Code.
(a)    General. It is intended that this Plan shall comply with the provisions
of Section 409A of the Code and the Treasury Regulations relating thereto, or an
exemption to Section 409A of the Code. Any payments that qualify for the
“short-term deferral” exception, the separation pay exception, or another
exception under Section 409A of the Code shall be paid under the applicable
exception. For purposes of the limitations on nonqualified deferred compensation
under Section 409A of the Code, each payment of compensation under this Plan
shall be treated as a separate payment of compensation for purposes of applying
the exclusion


-16-

--------------------------------------------------------------------------------




under Section 409A of the Code for short-term deferral amounts, the separation
pay exception, or any other exception or exclusion under Section 409A of the
Code. All payments to be made upon a Termination of Employment under this Plan
that constitute “nonqualified deferred compensation” under Section 409A of the
Code may only be made upon a “separation from service” under Section 409A of the
Code. In no event may a Participant, directly or indirectly, designate the
calendar year of any payment under this Plan.
(b)    In-Kind Benefits and Reimbursements. Notwithstanding anything to the
contrary in this Plan, all reimbursements and in-kind benefits provided under
this Plan shall be made or provided in accordance with the requirements of
Section 409A of the Code, including, where applicable, the requirement that
(i) any reimbursement is for expenses incurred during the Participant’s lifetime
(or during a shorter period of time specified in this Plan); (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year; (iii) the reimbursement of
an eligible expense will be made no later than the last day of the calendar year
following the year in which the expense is incurred; and (iv) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.
(c)    Delay of Payments. Notwithstanding any other provision of this Plan to
the contrary, if the Participant is considered a “specified employee” for
purposes of Section 409A of the Code (as determined in accordance with the
methodology established by the Company as in effect on the applicable
Termination Date), any payment that constitutes nonqualified deferred
compensation within the meaning of Section 409A of the Code that is otherwise
due to the Participant under this Plan during the six-month period following the
Participant’s separation from service (as determined in accordance with
Section 409A of the Code) on account of the Participant’s separation from
service shall be accumulated and paid to the Participant on the first business
day of the seventh month following the Participant’s separation from service
(the “Delayed Payment Date”) to the extent necessary to avoid the imposition of
tax penalties under Section 409A of the Code. The Participant shall be entitled
to interest on any delayed cash payments from the date of termination to the
Delayed Payment Date at a rate equal to the applicable federal short-term rate
in effect under Section 1274(d) of the Code for the month in which the
Participant’s separation from service occurs. If the Participant dies during the
postponement period, the amounts and entitlements delayed on account of
Section 409A of the Code shall be paid to the personal representative of the
Participant’s estate on the first to occur of the Delayed Payment Date or
30 calendar days after the date of the Participant’s death.
 
*    *    *    *
 

As adopted by the Board of Directors of Cardinal Health, Inc. on September 24,
2018.




-17-

--------------------------------------------------------------------------------


Annex A


PLAN PARTICIPANTS
Position
Multiple
COC Multiple
Restricted Period
Chief Executive Officer (“CEO”)
2.0x
2.5x
2 years
Executive Officers (other than the CEO)
1.5x
2.0x
2 years
Senior Vice President and Above (other than Executive Officers and the CEO)
1.5x
2.0x
1 year





A-1

--------------------------------------------------------------------------------


Annex B


[Date]




[Participant]
[Address]
[City], [State] [Zip]


Re:    Confidential Severance Agreement and Release
Dear [Participant]:
The purpose of this letter (this “Agreement”) is to confirm the understanding
and agreement by and between Cardinal Health, Inc. and all of its Affiliates
(collectively referred to as “Cardinal Health” or the “Company”) and
[Participant] (referred to as “You”) concerning your termination of employment
with Cardinal Health. Capitalized terms used herein without definition have the
meanings ascribed to such terms in the Cardinal Health, Inc. Senior Executive
Severance Plan (the “Severance Plan”).
Termination Date
You agree that your employment relationship with Cardinal Health will be
terminated on [Date] (the “Termination Date”).
Severance Benefits
Subject to the terms and conditions of the Plan, Cardinal Health will provide
you with the following Severance Benefits pursuant to Section [insert as
applicable: “5.1” or “5.2”] of the Plan:
[insert amounts and types of severance benefits]
Release
You hereby release Cardinal Health and all of its affiliates and related
entities, predecessors, successors, and assigns (whether to all or any part of
such entities’ businesses), and all of such entities’ officers, directors,
agents, representatives, attorneys, and employees (current and former) and their
employee benefit plans and programs and their administrators and fiduciaries
(all released individuals and entities are hereafter referred to as the
“Releasees”), from any and all claims and causes of action that may exist,
whether known or unknown, as of the date of your execution of this Agreement,
with the exception of any unemployment compensation or workers’ compensation
benefits claim You may have and any other claims that cannot be waived by law.
The scope of claims being released includes all causes of action to the extent
permitted by law, including, but not limited to, claims under Cardinal Health’s
policies or practices; claims for breach of any term or condition of an employee
handbook or policy manual, including any claims for breach of any promise of
specific treatment in specific situations; federal, state, local and common law
fair employment practices or discrimination laws; laws pertaining to breach of


B-1

--------------------------------------------------------------------------------




contract or wrongful termination; claims arising under any whistleblowing,
harassment, or retaliation laws; age discrimination claims under the Age
Discrimination in Employment Act (“ADEA”), as amended, and/or the Older Workers
Benefit Protection Act (“OWBPA”); any claim under the Uniformed Services
Employment and Reemployment Rights Act, as amended, Title VII of the Civil
Rights Act of 1964, as amended, the Equal Pay Act, the Genetic Information
Nondiscrimination Act of 2008, the Americans with Disabilities Act, as amended,
the Employee Retirement Income Security Act of 1974, as amended (excluding
claims for accrued, vested benefits), the Family Medical Leave Act, as amended,
Section 806 of the Sarbanes Oxley Act of 2002, as amended, and the Worker
Adjustment and Retraining Notification Act, as amended; and any other state,
federal, and/or local law, regulation, or decision relating to employment or
termination of employment.
This Agreement does not prohibit You from pursuing a lawsuit, claim, or charge
to challenge the validity or enforceability of this Agreement under ADEA or the
OWBPA, nor does it render You liable for damages or costs, including attorneys’
fees, incurred by the Releasees in connection with a lawsuit, claim, or charge
to challenge the validity or enforceability of this Agreement under the ADEA or
the OWBPA.
This release does not apply to any claims arising after your execution of this
Agreement.
[insert other provisions or modify as applicable]
Claims Not Released
You are not waiving any rights You may have to: (a) your own vested accrued
employee benefits under the Company’s health, welfare, or retirement benefit
plans as of the Termination Date; (b) benefits and/or the right to seek benefits
under applicable workers’ compensation and/or unemployment compensation
statutes; (c) pursue claims that by law cannot be waived by signing this
Agreement; (d) enforce this Agreement (including rights under Section 5.1 or 5.2
of the Plan, as applicable); (e) any rights to indemnification in respect of
service as an employee or director and/or (f) challenge the validity of this
Agreement.
Restrictive Covenants
You acknowledge and agree that your receipt of the Severance Benefits under this
Agreement and the Plan is subject to your execution, delivery, and
non-revocation of this Agreement and your continued compliance with the
restrictive covenants set forth in Article VI of the Plan. Please carefully read
the terms and conditions of the Plan, including the restrictive covenants set
forth in Article VI of the Plan. By signing this Agreement, You are agreeing to
be bound by the terms and conditions of the Plan, including the restrictive
covenants set forth in Article VI of the Plan.
Written Affirmation of No Present Violation
You certify and warrant that: (a) You are not presently aware of any unreported
violation of Cardinal Health’s Standards of Business Conduct; (b) You are not
presently aware of any


B-2

--------------------------------------------------------------------------------




work-related injury not properly disclosed to Cardinal Health; (c) upon
receiving the payments and other entitlements outlined in this Agreement, You
will have received all medical and other leave time and pay to which You are
entitled; (d) You will have been paid for all hours worked; and (e) You have not
exercised any actual or apparent authority by or on behalf of Cardinal Health
that You have not specifically disclosed to Cardinal Health.
Review of Agreement
You agree and represent that You have been advised to consult with an attorney
prior to executing this Agreement and You fully understand your right to discuss
all aspects of this Agreement with an attorney of your choice. Your execution of
this Agreement establishes that, if You wish the advice of an attorney, You have
done so by the date You signed the Agreement, and that You were given at least
seven days to consider whether to sign. You may sign this Agreement before the
end of the seven-day period and You agree that if You decide to shorten this
time period for signing, your decision was knowing and voluntary. The parties
agree that a change, whether material or immaterial, does not restart the
running of said period.
[insert other provisions as or modify applicable]
Full Compliance
You acknowledge and agree that Cardinal Health’s agreement to provide benefits
under this Agreement (other than the Accrued Obligations) is expressly
contingent upon, and is consideration for, Your full compliance with the
provisions of this Agreement and the Plan.
Successors
You and anyone who succeeds to your rights and responsibilities are bound by
this Agreement and this Agreement will accrue to the benefit of and may be
enforced by either party and their successors and assigns. In the event of your
death after the Termination Date and while any payment or entitlement remains
due to you hereunder, such payment or entitlement shall be paid or provided to
your designated beneficiary or beneficiaries (or if you have not designated a
beneficiary, to your estate).
Severability
You agree that the validity or unenforceability of any provision of this
Agreement shall not affect the validity or unenforceability of any remaining
provisions.
Non-Mitigation; No Offset
Consistent with Section 4.2 of the Plan, upon termination of your employment,
You shall have no obligation to mitigate damages or to seek other employment and
there shall be no offset by the Company against any amounts or entitlements due
under this agreement on account of any compensation or entitlements that You may
receive from subsequent employment or on account of any claim that Company may
have against You.


B-3

--------------------------------------------------------------------------------




Governing Law
This Agreement may be amended or waived if, and only if, such amendment or
waiver is in writing and signed by the parties to this Agreement. It is not, and
shall not, be interpreted or construed as an admission or indication that the
Company has engaged in any wrongful or unlawful conduct of any kind.
You agree that all questions concerning the intention, validity, or meaning of
this Severance Agreement and Release shall be construed and resolved according
to the laws of the State of Ohio. You also designate the federal and state
courts of Franklin County, Ohio as the courts of competent jurisdiction and
venue for any actions or proceedings related to this Severance Agreement and
Release, and hereby irrevocably consent to such designation, jurisdiction and
venue.
 
*    *    *    *
 



B-4

--------------------------------------------------------------------------------




I believe the foregoing accurately reflects the terms of your severance from
Cardinal Health, and ask that You sign an extra copy of this letter to confirm
your agreement. You must return the signed Agreement to me by the expiration of
the seventh day following your receipt of this agreement; otherwise, I will
assume that You reject this offer and it will no longer be available to You.
 
 Sincerely,


 CARDINAL HEALTH, INC.
 
 
 
 
By:
 
 
 
 
Name:
 
 
Title: 

Agreed to:
 
 
 
 
 
 
 
 
 
[Participant]
 
Date



B-5